Citation Nr: 0523047	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from March 1971 to January 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the RO, which 
determined that new and material evidence had not been 
received to reopen claims of entitlement to service 
connection for asthma and residuals of a low back injury.  

In a supplemental statement of the case issued to the veteran 
in April 2005, it appears that the RO has reopened the claims 
and readjudicated them on the merits.  Notwithstanding such 
action, the Board must make an independent assessment as to 
whether new and material evidence sufficient to reopen the 
veteran's claims has been received under 38 U.S.C.A. § 5108.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the 
Board is required to decide whether new and material evidence 
has been received preliminarily to addressing merits; what 
the RO may have determined in this regard is irrelevant).  
The issues on appeal are phrased accordingly.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In an unappealed September 1992 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for asthma and residuals of a back injury; the 
evidence received since the September 1992 RO decision 
includes evidence that is cumulative or redundant of evidence 
previously considered and does not, by itself or when 
considered with previous evidence, relate to an unestablished 
fact necessary to substantiate the claims and raise a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
asthma; and the September 1992 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991 and 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1992, 2004); 38 C.F.R. § 3.156 
(2004).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury; and the September 1992 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 
and 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992, 2004); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claims 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in October 2002, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claims by letter dated in August 2002.  In the letter, the RO 
advised him of what was required to prevail on his 
application to reopen claims of service connection for a back 
injury and asthma (e.g., new and material evidence, and how 
those terms are defined), what specifically VA had done and 
would do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in October 2002 setting forth the requirements 
for reopening previously denied claims for service 
connection, and was advised as to the nature of the evidence 
necessary to substantiate his claims to reopen.  While the 
rating decision furnished an erroneous definition of what 
constituted new and material evidence to reopen his claims, 
such error was subsequently corrected in the VCAA notice 
issued in August 2002 and in the statement of the case issued 
in December 2003, both of which notified the veteran of the 
proper definition of "new and material evidence" to reopen 
the claims.  As such, the earlier deficiency in the rating 
decision was cured (rendered harmless).  The statement of the 
case also furnished regulations pertinent to reopening claims 
with new and material evidence to include reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  Moreover, the document provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  

Thus, through the aforementioned documents mailed to the 
veteran, the RO informed the veteran of the information and 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§§ 5102, 5103.  In short, the veteran has been notified of 
the information or evidence necessary to substantiate his 
claims and the parties responsible for obtaining that 
evidence.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus 
applies to the veteran's claims to reopen, which were 
received in June 2002.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, they 
are applicable to the veteran's claims to reopen, which were 
received in June 2002.  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  The 
veteran maintains that he is entitled to service connection 
for asthma and residuals of a low back injury.  He was 
afforded the opportunity to testify at a personal hearing at 
the RO before a local hearing officer in October 2004.  The 
RO has obtained VA treatment records in support of the 
claims, as well as records from a private chiropractor and 
from the Social Security Administration, which included 
voluminous medical files.  Neither the veteran nor his 
representative has identified any additional evidence or 
information that could be obtained to substantiate the 
claims.  The Board notes that VA's duties under the VCAA do 
not mandate obtaining a medical examination or opinion prior 
to a claim having been reopened.  In any case, the veteran 
was afforded a VA general medical examination in September 
2002 and a VA respiratory examination in November 2004.  
Accordingly, the Board is also satisfied that insofar as such 
are applicable to the veteran's claims to reopen, the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  New and Material Evidence to Reopen Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in rating decisions of April 1978 
and September 1992 denied service connection for asthma and 
residuals of a back injury.  In a letter dated in October 
1992, the RO informed the veteran of its September 1992 
determination and of his rights to appeal.  (The claims file 
does not show that the veteran was ever notified of the April 
1978 rating decision.)  As the veteran did not appeal the 
RO's September 1992 decision, it is considered final, with 
the exception that the claims may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 7105(c) (West 
1991 and 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992, 
2004); 38 C.F.R. § 3.156 (2004).

The last final disallowance of the veteran's claims in this 
case is the September 1992 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claims of service connection for 
asthma and residuals of a low back injury.  

When the RO in September 1992 denied the claims of service 
connection for asthma and residuals of a low back injury, it 
had considered the veteran's service medical and personnel 
records, private medical records dated from 1990 to 1992, 
three VA examination reports, and statements of the veteran.  

In statements received in January 1978 and February 1992, the 
veteran asserted that he had had asthma since childhood and 
back trouble beginning in March 1976.  He stated that he was 
injured in a duty-related accident at Fort Campbell, 
Kentucky.  He asserted in February 1992 that he had missed a 
considerable amount of work due to a back injury and asthma, 
among other disabilities.  

Service department records show that the veteran's military 
occupational specialty was a helicopter repairman.  His 
medical records show that at the time of a February 1971 
enlistment physical examination, he was evaluated as normal.  
On report of medical history, he specifically denied having 
asthma.  In May 1971, he was seen with complaints of back and 
other bodily pains.  In January 1972, the veteran was seen 
with complaints of asthma.  It was noted that he had a 
history of childhood asthma, which had been treated by a 
civilian doctor (his medications were unknown).  The veteran 
reported that he had been on no medications since the age of 
15.  The provisional diagnosis was probable exertional 
asthma.  On further consult, a chest X-ray was normal.  A 
history of wheezing at age 13 was noted, and reportedly his 
condition had been exacerbated once or twice a year by 
weather changes and a questionable allergy to cats, dogs, and 
horses.  It was noted that in the past year the veteran had 
had about three attacks that were usually brought on and 
aggravated by exertion (for which he usually did not see a 
doctor).  The impression was bronchial asthma brought on and 
aggravated by exertion.  He was given a bronchial dilator.  
He was placed on a P-3 profile for bronchial asthma, which 
was temporary but later made permanent in November 1972, with 
the only restriction being no strenuous physical exercise.  
The veteran's history of asthma was thereafter noted in the 
service records, to include a remark at times that the 
history began in childhood.  A January 1973 consultation 
report indicates that the veteran had had asthma since the 
age of 11.  

Service medical records also showed that in March 1976, the 
veteran was seen on several occasions for complaints of low 
back pain following an incident whereby a helicopter had 
forced him to the ground.  The diagnosis was bilateral 
paravertebral muscle spasm.  He was referred to physical 
therapy.  He was seen again in May 1976 and June 1976 with 
continued complaints of low back pain.  He felt that physical 
therapy and exercises were not much help to him.  X-rays of 
the lumbosacral spine were normal.  

At the time of his November 1977 separation physical 
examination, the veteran indicated on a report of medical 
history that he was in "bad health."  Among other things, 
he noted having asthma and recurrent back pain.  A doctor 
noted that the veteran had had a back injury and experienced 
recurrent backache and that the veteran occasionally took 
medication for bronchial asthma.  On physical examination, 
the spine and lungs were evaluated as normal.  In a summary 
of defects and diagnoses, "bronchial asthma" was noted.  
His physical profile reflected all ones (1's) except for P-3.  
["PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect, which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
physical capacity or stamina; the "U" indicates upper 
extremities; the "L" is indicative of the lower 
extremities; the "H" reflects the state of the hearing and 
ear; the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).]  On a January 1978 statement, 
the veteran indicated that there had been no change in his 
medical condition since his last physical examination.  

Private medical records from Bartholomew County Hospital, St. 
Francis Hospital Center, and J.C. Hagedorn, M.D., dated from 
January 1990 to February 1992, showed that the veteran was 
treated for significant coronary artery disease, for which he 
underwent a five-vessel coronary artery bypass graft and 
suffered postoperative respiratory failure with bilateral 
pneumothoraces.  The records also showed that he smoked two 
packs of cigarettes daily.  A July 1990 record indicated that 
among the veteran's medical problems, he had had minor 
problems with asthma as a child.  A December 1991 hospital 
record indicated that he had some episodes of back pain with 
pain radiating down the right leg, possibly early 
radiculopathy.  In a February 1992 letter, Dr. Hagedorn 
indicated that the veteran had described back pain in the 
past.  A CT scan of the lumbar spine in February 1992 was 
negative.  

VA examination reports of record at the time of the September 
1992 rating decision show that the veteran underwent 
evaluations in March 1978, February 1982, and July 1992.  At 
a March 1978 VA general medical examination, he complained of 
having had back problems and bronchial asthma but indicated 
that he was asymptomatic at that time.  There were no 
clinical findings on physical examination.  A chest X-ray 
showed evidence of old granulomatous disease.  An X-ray of 
the kidneys, ureter, and bladder also showed spina bifida 
occulta of the sacrum.  The diagnoses were low back syndrome 
and asthma, both by history and asymptomatic.  At the time of 
a February 1982 VA genitourinary examination, the veteran 
reported that he had spina bifida, which "occurred" when he 
was 29 years of age, and asthma when he was 13 years of age.  
At the time of a July 1992 VA examination, the veteran 
reported that he had had cardiac bypass surgery complicated 
by chronic left pneumothorax, and that since that time he had 
experienced mild, short asthmatic attacks about twice a 
month.  In relation to his low back, he reported that in 1976 
he was hit by a heavy metal object over his shoulder and fell 
to the ground, which caused an injury to his lower back.  He 
complained of dyspnea on exertion.  Further diagnostic 
testing (i.e., X-rays) were ordered.  The diagnoses were 
history of asthma and history of a low back injury.  

The evidence received since the September 1992 rating 
decision consists of VA outpatient and examination records, 
records from a chiropractor, private hospital records, Social 
Security Administration records, and statements and testimony 
of the veteran.  

It appears that reports of X-rays of the chest and 
lumbosacral spine, which were ordered in connection with the 
July 1992 VA examination, were obtained for inclusion in the 
claims file following the September 1992 rating decision.  
They showed a normal lumbosacral spine and no active disease 
of the lungs (a calcified granuloma was present in the left 
midlung).  A pulmonary function test was also conducted at 
that time.  The test report indicated that the veteran was a 
2.5 pack-per-day smoker and that findings included spirometry 
and diffusing capacity at the lower end of the normal range.  

VA outpatient records, dated from 2002 to 2004, show that a 
lumbosacral spine X-ray was taken in April 2003, indicating 
that it was grossly normal except for a spina bifida occulta 
on S1.  The veteran complained of exertional dyspnea.  In 
April 2003, he was counseled on the use of metered dose 
inhalers (he was prescribed cromolyn sodium, which is the 
generic form of Intal), and his medical history included 
asthma, among other ailments.  In October 2003, he complained 
of increased back and leg pain.  It was noted that he was 
seeing a chiropractioner.  The impressions included low 
backache and leg pain (no neurologic signs).  In March 2004, 
he complained of a continuing backache and leg pain and also 
reported some shortness of breath with exertion.  

Records from Dr. Bruce Phillips, a chiropractor, dated from 
August to October 2003, show that the veteran was seen for 
low back pain.  He was noted to have secondary lumbar 
scoliosis and mild to moderate lumbar degeneration.  The 
precipitating cause was unknown.  On a record entitled "Date 
of Onset," the year of 1975 was noted.  The veteran 
described a history of an accident whereby a helicopter on 
the ground was put in reverse, and its weight was borne on 
his shoulder.  The chiropractor's comment regarding onset was 
"When in military?"  

Records from Schneck Memorial Hospital, dated in September 
2003, show that the veteran was admitted for one day with 
complaints of abdominal pain and chest pain.  A chest X-ray 
showed no evidence of acute infiltrate or edema.  The 
discharge diagnoses included abdominal and chest pain of 
unknown etiology (not felt to be cardiac) and continued 
cigarette smoking.  

The veteran was afforded a VA general medical examination in 
September 2002 and a VA respiratory examination in November 
2004.  At the time of the September 2002 evaluation, the 
veteran reported experiencing residual low back pain 
secondary to an in-service injury while working on a 
helicopter.  In addition to low back pain, his medical 
history was notable for asthma.  The veteran was a smoker 
(1/2 to 1 pack per day).  Physical examination showed 
bilateral expiratory wheezes and scattered rhonchi in the 
lungs and decreased range of motion of the lumbosacral spine 
secondary to pain inhibition.  The assessments did not refer 
to either asthma or the low back.  

At the time of a November 2004 evaluation, the veteran 
reported that he had been diagnosed with asthma since an 
early age (he indicated intermittent problems since the use 
of bronchodilators at age 19).  He also reported exposures to 
jet fuel and methyl ethyl ketone in closed spaces.  After 
service, he had exposure to fumes as a welder.  Seasonal 
allergies and a smoking history were noted.  He currently 
took cromolyn sodium for control of asthma symptoms.  He also 
complained of paroxysmal dyspnea and dyspnea on exertion, 
during which he wheezed.  A chest X-ray, taken earlier in the 
year 2004, was noted to show moderately diffuse pulmonary 
emphysema and interstitial pulmonary fibrosis with thickened 
bronchia mucosa.  The diagnoses were dyspnea, history of 
asthma, and probable chronic obstructive pulmonary disease 
(COPD).  The examiner opined that dyspnea was probably 
multifactorial, with contributing causes that could include 
underlying asthma, congestive heart failure, and coronary 
artery disease.  The examiner stated that the veteran was 
having frequent symptoms of asthma, which may be 
multifactorial.  As to his probable COPD, he had an extensive 
smoking history as well as exposure to occupational pulmonary 
hazards.  

Records from the Social Security Administration consist of 
more than two volumes containing disability applications, 
disability awards, and medical records upon which awards were 
based.  The records show that the veteran was awarded 
disability benefits in August 1993, based on a primary 
diagnosis of arteriosclerotic heart disease (there was no 
secondary diagnosis).  The medical records were from private 
providers and primarily concerned treatment of the veteran's 
severe heart disease.  Pertinent medical records indicate a 
past medical history of asthma as a child and a back injury 
in 1974.  Records in January 1990 and July 1990 indicate that 
the veteran had minor problems with asthma as a child.  
Records in March 1996 and August 1996 also show a diagnosis 
of COPD.  An April 1999 pulmonary function test suggested a 
mild obstruction and the fact that emphysema could not be 
ruled out.  An August 1999 lumbar spine X-ray report 
indicated mild spondylosis.  A chest X-ray in September 1999 
was normal.  In November 2000, a history of chronic back pain 
was noted.  Shortness of breath and chest tightness at that 
time were deemed to be consistent with some mild heart 
failure.  

In statements and in testimony received at an RO hearing in 
October 2004, the veteran indicated that he was being treated 
for bronchial asthma and residuals of a lumbosacral strain 
with a history of spina bifida occulta.  He noted that he was 
taking Intal inhaler for his asthma and a pain medication for 
his back condition.  He testified that he was treated in 
service for asthma and a back injury.  He was told when he 
left the military that his back condition was something that 
he would have to live with.  He stated that it was a 
"nuisance" at times and that had he missed work on account 
of it.  He indicated that he then began having heart attacks, 
which required his attention.  He stated that he had had a 
burning sensation down his legs since service.  As to his 
asthma, he testified that it came and went.  When asked what 
happened in service to cause his asthma, the veteran 
responded that he was not sure and that he had had it before 
he entered service.  On behalf of the veteran, his 
representative indicated that one of the reasons that the 
veteran did not receive a lot of treatment for his back and 
asthma conditions since service was that he was receiving 
treatment for a serious heart condition.  

In regard to the evidence submitted since the September 1992 
RO decision, the Board finds that to the extent that it was 
not in existence at the time of the previous RO decision it 
constitutes new evidence.  Notwithstanding such evidence 
being considered "new," the Board finds that the additional 
evidence is not "material" as it does not relate to the 
unestablished fact necessary to substantiate the claims and 
raise a reasonable possibility of substantiating the claims, 
as required under 38 C.F.R. § 3.156.  In this case, the 
required "unestablished fact" in regard to asthma consists 
of medical evidence that asthma documented in service was 
aggravated therein.  The required "unestablished fact" in 
regard to a low back disability consists of both medical 
evidence of a current disability and a medical link between 
the current disability and injury documented in service.  

Additional medical records show current treatment for asthma 
and low back pain, which a chiropractor diagnosed as lumbar 
degeneration.  There is no medical evidence probative of the 
issue of whether the veteran currently has asthma related to 
that in service and if so, whether such asthma underwent an 
increase in severity during service.  Nor is there medical 
evidence probative of the issue of whether his low back pain 
is related to the low back injury treated during service in 
1976.  At the time of the September 1992 decision, there was 
no medical evidence regarding aggravation of asthma in 
service or a relationship between a low back disability and 
the veteran's period of service, and the medical evidence 
added to the file since September 1992 still does not relate 
to these necessary elements in order to reopen the claims.  
Similar to the evidence considered by the RO in September 
1992, the new evidence added to the file shows current 
treatment of the conditions at issue, but there is no showing 
that the current conditions relate to service or to injury 
therein.  As recognized before by the RO, there is a gap of 
many years between service and records of treatment for 
asthma and low back pain.  Thus, when considered with the 
previous evidence, the new evidence of current treatment of 
the conditions in issue, with references to a history of 
asthma as a child and a history of a low back injury in 
service, which were also considered by the RO in September 
1992, is cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claims.  In 
short, it is the Board's opinion that the new evidence does 
not raise a reasonable possibility of substantiating the 
veteran's claims.

Since the September 1992 RO decision, the veteran has 
submitted additional written statements and furnished 
testimony specifically relating asthma and low back problems 
to service.  His statements are presumed credible, and, to 
the extent not cumulative and redundant of assertions and 
theories already raised, are considered new evidence.  
Nevertheless, his assertions of having asthma and low back 
residuals related to service are not material evidence 
because he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Hickson v. West, 11 
Vet App (1998), for example, the Court held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.

In sum, none of the evidence submitted since the September 
1992 RO decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claims of entitlement to service 
connection for asthma and residuals of a low back injury have 
not been reopened, and the September 1992 RO decision remains 
final.  


ORDER

As new and material evidence has not been received to reopen 
claim of entitlement to service connection for asthma, the 
claim is denied.  

As new and material evidence has not been received to reopen 
claim of entitlement to service connection for residuals of a 
low back injury, the claim is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


